DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        AJAY K. GOYAL, M.D., P.A. a/a/o GREGORY BOWEN,
                           Appellant,

                                    v.

         GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                         Appellee.

                               No. 4D21-80

                              [June 30, 2021]

   Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Waters, Judge; L.T. Case No. 19-403-SC, 19-16-
AP.

   Michelle J. Kane of Kane Lawyers, PLLC, Delray Beach, for appellant.

  Rebecca O'Dell Townsend, Andrew Steadman, and Scott W. Dutton of
Dutton Law Group, PA, Tampa, for appellee.

PER CURIAM.

  Affirmed. See Alliance Spine & Joint, III, LLC a/a/o Audrey Belmonte v.
GEICO Gen. Ins. Co., 4D21-134, 2021 WL 2010300, 46 Fla. L. Weekly
D1149a (Fla. 4th DCA May 19, 2021).

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.